Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20 – 23 are allowed.
Claims 4, 6-7, 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 8-10, 12, 14, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 10, and 14 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Koyama (Pub 20020080289).

Regarding claim 1, Koyama disclose projector comprising a color correction method, comprising: projecting a correction image to a projection screen based on a predefined value, (Para. [0020] when an image is projected, pixels are of a predefined value based on the image signal) wherein a single frame of the correction image comprises a plurality of regions,(any projected image comprises pixels) the plurality of regions comprises a plurality of hue regions having different hues and a plurality of lightness regions having different lightness corresponding to the hues, or the plurality of regions comprises a plurality of gray-scale regions having different gray-scales, (Para. [0027] discloses forming an image having different hues i.e. colors, wherein those colors may have lightness   Para. [0034]; also at Para. [0034] an image may have pixel gradation values in 8 bit format); obtaining a captured image by capturing the projection screen, (Para. [0006]); detecting optical information of the captured image, (Para. [0036] determining different luminance levels of different pixels); comparing the optical information with the predefined value to obtain an uneven color region that does not conform to the predefined value, (Para. [0037] comparing to reference values in Para. [0035]); and adjusting the uneven color region, so that the optical information of the uneven color region conforms to the predefined values wherein each of the plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first primary color, a second gray level value corresponding to a second primary color, and a third gray level value corresponding to a third primary color, (see using reference levels for correction in Para. [0037-0038] also see predefined values of lightness regions comprising an RGB gray level value corresponding to three different primary colors Para. [0036] for R, G, B pixel values).

Regarding claims 5 and 14, Koyama discloses wherein the plurality of regions may be separated from or connected to each other, (an image comprising pixels inherently includes pixels that are adjacent to each other; here pixels are construed as the claimed regions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Yoshida (Pub 20060285025).

Regarding claim 8, Koyama discloses different regions, see claim 1. However, different regions having different gray-scales is not disclosed.
In a similar field of endeavor, Yoshida discloses wherein in a case where the plurality of regions comprises the plurality of gray-scale regions having different gray-scales, the plurality of gray-scale regions is connectedly disposed and gradually distributed, (see fig 4 comprising different connected regions with different gray levels). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyama by incorporating the teachings of Yoshida for the common purpose of correcting color deformed areas.


5.	Claims 3, 9, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Kim (Pu 20210035483).

Regarding claims 3 and 12, Koyama discloses projecting an image having different regions, see claim 1. However, hue values of the plurality of regions are not disclosed. 
	In a similar field of endeavor, Kim discloses wherein in a case where the plurality of regions comprise the plurality of hue regions having different hues, when each of the hues is a pure primary color, and the pure primary color is one of the first primary color, the second primary color, and the third primary color, then one of the first gray level value, the second gray level value, and the third gray level value of the plurality of lightness regions corresponding to each of the plurality of hue regions that corresponds to the pure primary color is not zero while the other two are zero, and any two of the non-zero RGB gray level values of the plurality of lightness regions corresponding to each of the plurality of hue regions are not the same, (see Para. [0062] for different regions where a region comprises a primary color; also note Para. [0065] for having different hues and the claimed pure primary color being not zero while the other two are zero; also note Fig 7 for having different regions comprising different hues i.e. not the same). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyama by incorporating the teachings of Kim for the common purpose of correcting display color of different regions.

Regarding claims 9 and 18, Koyama discloses projecting an image having different regions, see claim 1. However, plurality of regions comprising simultaneously gray-scale, hue and lightness regions are not disclosed. 
	In a similar field of endeavor, Kim discloses wherein in a case where the plurality of regions comprises the plurality of hue regions and the plurality of lightness regions, the plurality of regions simultaneously comprises the plurality of gray-scale regions, (fig 5 and fig 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyama by incorporating the teachings of Kim for the common purpose of correcting display color of different regions.
	
Regarding claim 11, Koyama discloses projecting an image having different regions, see claim 10. However, wherein each of the 15plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first primary color, a second gray level value corresponding to a second primary color, and a third gray level value corresponding to a third primary color is not disclosed. 
In a similar field of endeavor, Kim discloses wherein each of the 15plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first primary color, a second gray level value corresponding to a second primary color, and a third gray level value corresponding to a third primary color, (Para. [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyama by incorporating the teachings of Kim for the common purpose of correcting display color of different regions.

Regarding claim 19, Koyama discloses an image capturing device, see claim 1. However, the capturing device is not disposed in the source device. 
In a similar field of endeavor, Kim discloses wherein the image capture devices is disposed in the source device, (Para. [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyama by incorporating the teachings of Kim for the common purpose of correcting display color of different regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422